On Motion for Rehearing.
HOUSER, Commissioner.
In his motion for a rehearing respondent urges that paragraph 2 of the will provides an outright and absolute devise and bequest of the property to Earl Brant without encumbering it with a trust “of any sort” and that the funds therefore are subject to a garnishment “not in the sense that" they constitute the corpus of a trust estate, but simply as funds held by the garnishee for the use and benefit of the plaintiff under the outright bequest contained in the second paragraph of the will.” This contention cannot stand. Paragraph 2 devises and bequeaths the property to Earl Brant “subject, however, to the conditions hereinafter provided in the succeeding paragraph.” The succeeding paragraph 3 provides that the portion of the testatrix’ estate bequeathed “by the preceding paragraph” to Earl Brant should vest in- R.- P. Smith “as Trustee for the said beneficiary.” The trustee is given full *737powers of management, sale, investment and reinvestment, collection, protection and preservation of the principal of the estate. Paragraph 3 further provides that “From the income thereof, or if necessary or advisable, the principal, he shall disburse such sums as may be necessary for the support and maintenance of said Earl Brant.” There follows a provision that should Earl Brant convince the trustee that he is capable of properly managing and preserving his portion of the estate the trustee may disburse the same to him. The meaning and intent of the testatrix is clear and unambiguous. The property was given to Earl Brant but not until such time as he should become capable of managing and preserving it, and in the meantime it was to be held in trust by R. P. Smith, who was given wide and complete discretionary powers calculated to preserve and protect the principal for the benefit and to the use of Earl Brant. It was not an outright bequest or devise to Earl Brant, but was a conveyance in trust for his use. Webb v. Hayden, 166 Mo. 39, 65 S.W. 760.
Respondent further urges that because ' paragraph 3 of the will attempts to withdraw the income of the trust estate from the claims of creditors of the cestui que trust it violates § 456.080, supra, and is null, void- and of no effect, as a result of which paragraph 3 fails. The fact that § 456.080 voids efforts to withdraw the income of a spendthrift trust from the claims of a cestui’s children for support and maintenance does not mean that a spendthrift trust which permits the trustee to devote the income, and principal if necessary, to the support. of the cestui is void in its entirety. Merely because a .trust may be void in part and insofar as it affects the rights of creditors or children of the cestui does not necessarily make it void in toto or insofar as it affects the rights of the cestui. It is a cardinal canon of construction of testamentary trusts to adopt that Construction which will effectuate a will as far as possible, upholding the valid while striking down the invalid, in order to carry out the intention of the testator, as lo'ng as the general scheme and purpose of the tes-tator is not defeated. 69 C.J., Wills, § 1160 (2), p. 117. Therefore, although § 456.080 protects the claims of the cestui’s child insofar as income from the trust is concerned and provisions to the contrary would be null and void, the valid provisions with respect to the principal of the trust estate are to be upheld and enforced, and the corpus of the spendthrift trust protected against the claims of all judgment creditors.
The Commissioner therefore recommends that the motion for rehearing be overruled.
RUDDY, Acting P. J., and DAVID A. McMULLAN, Special Judge, concur.'